 



Exhibit 10

FIRST ADMENDMENT TO
SECOND AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

KNOW ALL MEN BY THESE PRESENTS, that this is the First Amendment to the Second
Amended and Restated Employment Agreement (the “Agreement”) by and between
COOPER TIRE & RUBBER COMPANY, a Delaware corporation with its principal office
at 701 Lima Avenue, Findlay, Ohio 45840 (the “Company”) and Thomas A. Dattilo,
an individual residing at 26730 West River Road, Perrysburg, Ohio 43551 (the
“Executive”), which Agreement was made and entered into on the 6th day of
February, 2002.

WITNESSETH:

WHEREAS, the Company and the Executive entered into the Agreement on February 6,
2002, and now wish to amend the Agreement to add certain provisions to
Paragraph 5 and 6 thereof.

NOW THEREFORE, in consideration of the premises and the mutual promises and
agreements contained therein and other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, and intending to be
legally bound hereby, the Company and the Executive hereby amend the Agreement
to add the following:



1.   Paragraph 5 of the Agreement is hereby amended to add the following as a
new subparagraph (f):       The payment under Paragraph 11, which shall be
determined as if the Executive’s employment had terminated as of the last day of
the Term.   2.   Paragraph 6 of the Agreement is hereby amended to add the
following, as new subparagraph (d):       The payment under Paragraph 11, which
shall be determined as if the Executive’s employment had terminated as of the
last day of the Term.   3.   All other terms and conditions of the Agreement
shall remain in full force and effect.

IN WITNESS WHEREOF, the parties do hereby execute this Agreement on the 18th day
of July, 2003.

        COOPER TIRE & RUBBER COMPANY       By: /S/ P. G. Weaver
Philip G. Weaver
Title: Vice President and Chief Financial Officer       /S/ T. A. Dattilo
Thomas A. Dattilo

1